DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2016/0357321) in view of Cheng et al. (US 2017/0357118), and further in view of RIIHIAHO (US 2022/0100277).        
Regarding claim 1, ITO discloses a display device (Fig. 13; [0086], e.g., a display device 10) comprising: 
a first substrate (e.g., pixel substrate 2); 
a second substrate opposing the first substrate ([0088], e.g., counter substrate 3); 
a liquid crystal layer held between the first substrate and the second substrate (e.g., liquid crystal layer 6);
at least one first detection electrode disposed in a display area which displays images (Figs. 12-13; [0043], [0097], e.g., first detection electrode COML is disposed in a display area); and 
a plurality of second detection electrodes disposed in a peripheral area surrounding the display area (Figs 12-13; [0089], e.g., second detection electrodes TDL2a to TDL2c are disposed in a peripheral area surrounding the display area 101a), 
during a display period in which images are displayed in the display area, a predetermined voltage for driving the liquid crystal layer being applied to the first detection electrode ([0104], e.g., the first drive signals Vcom are applied to the drive electrodes COML separately in the display period in which the display operation is performed), and 
in a period in which the liquid crystal layer is not driven, the first detection electrode is not driven (Fig. 28; [0158], e.g., in a sleep mode, the mutual capacitive touch detection operation and the image display operation are not driven for sensing and displaying).  
ITO does not specifically disclose wherein the first detection electrode is set to a state of being not electrically connected to anywhere or to a state of being connected to a predetermined potential with an impedance of 50 kQ or higher in the non-display driving period. 
Cheng discloses a display device (Fig. 1; [0030], e.g., touch display device) comprising:
a first substrate (e.g., driving substrate 110); 
a second substrate opposing the first substrate (e.g., a cover substrate 126);
a display medium layer held between the first substrate and the second substrate (e.g., display medium layer 122);
at least one first detection electrode disposed in a display area which displays images (Fig. 2B; [0035], e.g., first detection electrode 124 is disposed in a display area); and 
during a display period in which images are displayed in the display area, a predetermined voltage for driving the display medium layer being applied to the first detection electrode ([0035], e.g., a common voltage is applied to the first detection electrode 124 in a display period); and 
in a period in which the display medium layer is not driven, the first detection electrode is set to a state of being connected to a predetermined potential (Fig. 2C; [0036], e.g., when the touch display device 100a is in a shutdown state P3, the first detection electrode 124 is connected to a second floating voltage V23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of ITO for connecting a first detection electrode to a floating voltage to make the first detection electrode in a floating state (a high-impedance state) when a display is not driven so that the display device is low in power consumption (see [0037] of Cheng).
ITO in view of Cheng does not disclose wherein the first detection electrode is connected to the floating voltage with an impedance of 50 kQ or higher.
However, RIIHIAHO discloses a conductor is set to a floating state or a high impedance state with an impedance of 50 kQ or higher (Fig. 1; [0055], e.g., the high impedance between the floating conductor and the reference voltage can be larger than 100 kQ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of RIIHIAHO in the invention of ITO in view of Cheng for connecting a first detection electrode to a predetermined potential with a high impedance of 100 kQ or higher in order to put the first detection electrode in a non-driven state.

Regarding claim 2, ITO in view of Cheng and RIIHIAHO further discloses the display device of claim 1, wherein the first detection electrode is set to a state of being connected to a predetermined potential with an impedance of 50 kQ or higher during the period when the liquid crystal layer is not driven (ITO, Fig. 28; [0158], e.g., in a sleep mode, the mutual capacitive touch detection operation is not executed.  Cheng, [0036], e.g., the first detection electrode 124 is connected to a predetermined potential in the shutdown state when no display can be performed).  

Regarding claim 4, ITO further discloses the display device of claim 1, wherein the first detection electrode and the second detection electrodes are disposed in different layers (Fig. 13; [0089], [0104], e.g., the second detection electrodes TDL2a to TDL2c and the first detection electrode COML are disposed in a different layers). 

Regarding claim 6, ITO further discloses the display device of claim 4, wherein the first substrate comprises pixel electrodes (Fig. 13; [0087], e.g., the pixel electrode 22 is disposed in the pixel substrate 2), and in the display period, the first detection electrode operates as a common electrode for driving the liquid crystal layer, and to which the predetermined voltage is applied ([0094], e.g., in the display period, the drive electrodes COML are supplied with the first drive signal Vcom from the drive electrode driver 14).
Cheng further discloses the display device further comprising: pixel electrodes and a second detection electrode disposed on the first substrate (Fig. 1A; [0030]-[0031], e.g., pixel electrodes 112 and a second electrode layer 130a disposed on the driving substrate 110), and the second substrate comprises the first detection electrode ([0030], [0035], e.g., the first detection electrode 124 is disposed on the cover plate 126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of ITO in view of Cheng and RIIHIAHO for disposing a second detection electrode on a first substrate and a first detection electrode on a second detection electrode in order to provide the display device with the touch sensor having high design flexibility.

Regarding claim 7, ITO further discloses the display device of claim 1, wherein when a predetermined variation is observed in waveforms of a predetermined number or more of detection signals output from the second detection electrodes during the period in which the liquid crystal layer is not driven, the display device determines that an external proximate object is detected by the first detection electrode and cancels a sleep mode (Fig. 28 (C); [0158], e.g.,  detect a touch input on the button part 30b based on a change in the self-capacitance of the second detection electrodes during a sleep mode, the display device 100 shifts from the sleep mode to a normal operation mode).  

Regarding claim 9, ITO discloses a detection device comprising (Fig. 13; [0086], e.g., a display device 10) comprising:
at least one first detection electrode (Figs. 12-13; [0043], [0097], e.g., first detection electrode COML); and 
a plurality of second detection electrodes disposed in a peripheral area surrounding the first detection electrode (Figs 12-13; [0089], e.g., second detection electrodes TDL2a to TDL2c are disposed in a peripheral area surrounding the first detection electrode COML), 
in a first period, a predetermined voltage being applied to the first detection electrode ([0104], e.g., in a display period, a first drive signals Vcom are applied to the first drive electrodes COML), and in a second period, which is different from the first period, the first detection electrode is not driven (Fig. 28; [0158], e.g., in a sleep mode, the mutual capacitive touch detection operation and the image display operation are not driven for touch sensing and displaying).  
ITO does not specifically disclose wherein the first detection electrode is set to a state of being not electrically connected to anywhere or being connected to a predetermined potential with an impedance of 50 kQ or higher in the second period.
However, Cheng discloses a display device (Fig. 1; [0030], e.g., touch display device) comprising:
at least one first detection electrode disposed in a display area which displays images (Fig. 2B; [0035], e.g., first detection electrode 124 is disposed in a display area); and 
in a first period, a predetermined voltage being applied to the first detection electrode ([0035], e.g., a common voltage is applied to the first detection electrode 124 in a display period); and 
in a second period, the first detection electrode is set to a state of being connected to a predetermined potential (Fig. 2C; [0036], e.g., when the touch display device 100a is in a shutdown state P3, the first detection electrode 124 is connected to a second floating voltage V23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Cheng in the invention of ITO for connecting a first detection electrode to a floating voltage to place the first detection electrode in a high-impedance state when a display is not driven so that the display device is low in power consumption (see [0037] of Cheng).
ITO in view of Cheng does not disclose wherein the first detection electrode is connected to the floating voltage with an impedance of 50 kQ or higher.
However, RIIHIAHO discloses a conductor is set to a floating state or a high impedance state with an impedance of 50 kQ or higher (Fig. 1; [0055], e.g., the high impedance between the floating conductor and the reference voltage can be larger than 100 kQ or higher). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of RIIHIAHO in the invention of ITO in view of Cheng for connecting a first detection electrode to a predetermined potential with a high impedance of 100 kQ in order to put the first detection electrode in a non-driven state.

	Regarding claim 10, ITO in view of Cheng and RIIHIAHO further discloses the detection device of claim 9, wherein in the first period, the first detection electrode is set to a state of being connected to a predetermined potential with an impedance of 50 kQ or higher (ITO, Fig. 28; [0158], e.g., in a sleep mode, the mutual capacitive touch detection operation is not driven.   Cheng, [0036], e.g., the first detection electrode 124 is connected to a floating potential in the shutdown state when no display can be performed).  

	Regarding claim 12, ITO further discloses the detection device of claim 9, wherein the first detection electrode and the second detection electrodes are disposed in different layers (Fig. 13; [0089], [0104], e.g., the second detection electrodes TDL2a to TDL2c and the first detection electrode COML are disposed in a different layers). 

	Regarding claim 13, ITO further discloses the detection device of claim 9, wherein when a predetermined variation is observed in waveforms of a predetermined number or more of detection signals output from the second detection electrodes during the second period, the detection device determines that an external proximate object is detected by the first detection electrode and cancels a sleep mode (Fig. 28 (C); [0158], e.g., detect a touch input on the button part 30b based on a change in the self-capacitance of the second detection electrodes during a sleep mode, the display device 100 shifts from the sleep mode to a normal operation mode).  

Claim(s) 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2016/0357321) in view of Cheng et al. (US 2017/0357118) and RIIHIAHO (US 2022/0100277), and further in view of Noguchi et al. (US 2014/0253501).      
Regarding claim 3, ITO in view of Cheng and QIHIAHO does not specifically disclose the detection device of claim 1, wherein the first detection electrode and the second detection electrodes are disposed in a same layer.
However, Noguchi discloses a display device wherein a first detection electrode and a second detection electrode are disposed in a same layer (Fig. 23; [0205]-[0211], [0221], e.g., a first detection electrode COMa and a second detection electrode COM are disposed on the same plane). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Noguchi in the invention of ITO in view of Cheng and QIHIAHO for disposing a first detection electrode and second detection electrodes in a same layer so that the first detection electrode and the second detection electrode can be formed in the same step.  

Regarding claim 5, ITO in view of Cheng, QIHIAHO and Noguchi further discloses the display device of claim 3, wherein the first substrate comprises pixel electrodes ITO, (Fig. 13; [0092], e.g., pixel electrodes 22 are disposed on the TFT substrate 21), the second substrate comprises the first detection electrode and the second detection electrodes (Noguchi, Fig. 23; [0211], e.g., the first detection electrode COMa and a second detection electrode COM are disposed on the counter substrate 3), and in the display period, the first detection electrode operates as a common electrode for driving the liquid crystal layer, and to which the predetermined voltage is applied (ITO, [0094], e.g., in the display period, the drive electrodes COML are supplied with the first drive signal Vcom from the drive electrode driver 14).

Regarding claim 11, this claim is rejected under the same rationale as claim 3. 

6.	Claim(s) 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al. (US 2016/0357321) in view of Cheng et al. (US 2017/0357118) and RIIHIAHO (US 2022/0100277), and further in view of AOKI et al. (US 2019/0094590).     
	Regarding claim 8, Ito further discloses a smartphone comprising a display device  of claim 1 (Fig. 1; [0043], e.g., smartphone 100). 
	ITO in view of Cheng and QIHIAHO does not specifically disclose a watch comprising the display device.
	However, AOKI discloses a watch comprising a display device (see [0104]-[0105], e.g., a display device with a built in touch sensor can be applied to a wrist watch). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the display device to a watch type portable terminal device in order to reduce the power consumption of the watch type portable terminal.  

	Regarding claim 14, this claim is rejected under the same rationale as claim 8. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lee et al. (US 2018/0067591) and Kang et al. (US 2016/0098141) are cited to teach a display device comprising a plurality of first detection electrodes disposed in a display area and a plurality of second detection electrodes disposed in a peripheral area surrounding the display area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623